MEMORANDUM *
Abbey and Abbey Land, LLC challenge the district court’s grant of summary judgment in favor of The Chubb Corporation and Federal Insurance Company in a coverage dispute. We affirm.
Under Montana law, it is “well-settled that an insurer’s duty to defend its insured arises when a complaint alleges facts which represent a risk covered by the terms of an insurance policy.” Farmers Union Mut. Ins. Co. v. Rumph, 339 Mont. 251, 170 P.3d 934, 937 (2007) (quoting Blair v. Mid-Continent Cas. Co., 339 Mont. 8, 167 P.3d 888, 891 (2007)). The insurer must defend “unless there exists an unequivocal demonstration that the claim against the insured does not fall under the policy’s coverage.” Id. (citing Farmers Union Mut. Ins. Co. v. Staples, 321 Mont. 99, 90 P.3d 381, 385 (2004)). Because of the “business pursuits” and “intentional acts” exclusions in Abbey’s insurance policy, the underlying complaint failed to allege facts which represented a covered risk.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.